DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kantrowitz et al (US 2014/0088340 A1, hereinafter “Kantrowitz”) in view of Milder et al (US 5,116,305, hereinafter “Milder”).
Regarding claims 1, 2, Kantrowitz discloses an inflatable cardiac pumping chamber with an polymeric membrane contacting blood upon insertion in a subject aorta (par 0036); a drive line in fluid communication with said an inflatable cardiac pumping chamber (par 0048; figures 8-9); and an external drive unit or fluid supply in fluid communication with said drive line (pars 0042, 0048, 0053).  Kantrowitz discloses the membrane material may include polymers such as polyurethane (par 0049).
Kantrowitz, however, does not explicitly disclose that the polymeric membrane is integrally textured.  Milder is analogous art with regard to aortic balloon pump construction (col 3, ln 17-35).  Milder discloses it was known in the art to provide a polymeric membrane that includes integral texture which contacts the blood upon insertion in a subject’s aorta (see figure 5A-E; col 6, ln 27-58) as known in the art.  Applied to the invention of Kantrowitz, the features of Milder would provide an integrally textured polymeric membrane as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Milder in the invention of Kantrowitz, since such a modification would provide the predictable results of improved structure that resists the formation of fabric folds during balloon pumping, promoting more efficient function of the pump.
Regarding claims 3 and 4, Kantrowitz in view of Milder discloses a cardiac assist device as included in the rejection of claim 1 above.  Kantrowitz in view of Milder as cited, however, does not explicitly disclose said integrally textured polymeric membrane has at least one pleat formed therein, nor that said at least one pleat is a plurality of pleats.  Milder is analogous art with regard to aortic balloon pump construction (col 3, ln 17-35).  Milder discloses it was known in the art to provide a plurality of pleats formed therein (see figures 5A-E; col 6, ln 27-58), where pleats are created along each side of the folded balloon (figure 5D; col 6, ln 27-58) as well as along the balloon edges (see figure 5C; col 6, ln 27-58).  Applied to the invention of Kantrowitz in view of Milder as applied in the rejection of claim 1 above, the further features of Milder would provide said integrally textured polymeric membrane with at least one pleat formed therein (where at least one pleat is a plurality of pleats) as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional features of Milder in the invention of Kantrowitz in view of Milder (as applied in the rejection of claim 1 above), since such a modification would provide the predictable results of improved structure that is reliable and easily compacted and prepared for insertion of the body, while also resisting the formation of fabric folds during balloon pumping, promoting more efficient function of the pump.
Regarding claims 5 and 6, Kantrowitz in view of Milder discloses a cardiac assist device as included in the rejection of claim 4 above.  Kantrowitz in view of Milder as cited, however, does not explicitly disclose said plurality of pleats extends substantially along a long axis length of said integrally textured polymeric membrane, where the pleats are substantially parallel.  Milder is analogous art with regard to aortic balloon pump construction (col 3, ln 17-35).  Milder discloses it was known in the art to provide said plurality of pleats that extend substantially along a long axis length of said integrally textured polymeric membrane in a parallel configuration (see figures 5D; col 6, ln 27-58).  Applied to the invention of Kantrowitz in view of Milder as applied in the rejection of claim 4 above, the further features of Milder would provide a plurality of pleats that extend substantially along a long axis length of said integrally textured polymeric membrane in a parallel configuration as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional features of Milder in the invention of Kantrowitz in view of Milder (as applied in the rejection of claim 4 above), since such a modification would provide the predictable results of improved structure that is reliable and easily compacted and prepared for insertion of the body, while also resisting the formation of fabric folds during balloon pumping, promoting more efficient function of the pump.
Regarding claim 7, Kantrowitz in view of Milder discloses a cardiac assist device as included in the rejection of claim 3 above.  Kantrowitz in view of Milder, however, does not explicitly disclose said at least one pleat forms a spiral.  Milder is analogous art with regard to aortic balloon pump construction (col 3, ln 17-35).  Milder discloses it was known in the art to provide at least one pleat that forms a spiral (see figure 5E; col 6, ln 27-58).  Applied to the invention of Kantrowitz in view of Milder as applied in the rejection of claim 3 above, the further features of Milder would provide at least one pleat that forms a spiral as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional features of Milder in the invention of Kantrowitz in view of Milder (as applied in the rejection of claim 3 above), since such a modification would provide the predictable results of improved structure that is reliable and easily compacted and prepared for insertion of the body, while also resisting the formation of fabric folds during balloon pumping, promoting more efficient function of the pump.
Regarding claim 8, Kantrowitz in view of Milder discloses a cardiac assist device as included in the rejection of claim 7 above.  Kantrowitz in view of Milder as cited, however, does not explicitly disclose a plurality of substantially parallel pleats.  Milder is analogous art with regard to aortic balloon pump construction (col 3, ln 17-35).  Milder discloses it was known in the art to provide said plurality of pleats that extend in a parallel configuration (see figures 5D; col 6, ln 27-58).  Applied to the invention of Kantrowitz in view of Milder as applied in the rejection of claim 4 above, the further features of Milder would provide a plurality of pleats in a parallel configuration as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional features of Milder in the invention of Kantrowitz in view of Milder (as applied in the rejection of claim 7 above), since such a modification would provide the predictable results of improved structure that is reliable and easily compacted and prepared for insertion of the body, while also resisting the formation of fabric folds during balloon pumping, promoting more efficient function of the pump.
Regarding claim 9, Kantrowitz in view of Milder discloses a cardiac assist device as included in the rejection of claim 8 above.  Kantrowitz in view of Milder, however, does not explicitly disclose said plurality of substantially parallel pleats intersects said spiral.  Milder is analogous art with regard to aortic balloon pump construction (col 3, ln 17-35).  Milder discloses it was known in the art to provide said plurality of substantially parallel pleats intersecting a spiral also created by a plurality of pleats (see figures 5D and 5E, where the pleats created in figure 5D intersect the spiral created by other pleats in figure 5E).  Applied to the invention of Kantrowitz in view of Milder as applied in the rejection of claim 8 above, the further features of Milder would provide a plurality of substantially parallel pleats that intersect the spiral as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional features of Milder in the invention of Kantrowitz in view of Milder (as applied in the rejection of claim 8 above), since such a modification would provide the predictable results of improved structure that is reliable and easily compacted and prepared for insertion of the body, while also resisting the formation of fabric folds during balloon pumping, promoting more efficient function of the pump
Regarding claim 10, Kantrowitz discloses said inflatable cardiac pumping chamber is sutured to the aorta (par 0048, 0050; figures 8-10).
Regarding claim 11, Kantrowitz discloses the inflatable cardiac pumping chamber is at least one balloon inserted within the aorta (par 0052, see figure 11).
Regarding claim 12, Kantrowitz discloses said external drive unit further comprises a pump modifying a pressure of fluid in said inflatable cardiac pumping chamber with a periodicity to aid in blood movement through the aorta (par 0053).
Regarding claim 14, Kantrowitz discloses a percutaneous access device intermediate between said drive line and said external drive unit or said fluid supply (par 0053).
Regarding claims 19 and 20, Kantrowitz discloses an improved inflatable cardiac pumping chamber having a membrane moving to change a volume of the chamber based on fluid input from an inflation source (par 0036) and a drive line in fluid communication with the inflatable cardiac pumping chamber and the inflation source (par 0048; figures 8-9), the membrane contacting blood upon insertion in a subject aorta (pars 0036, 0056).  Kantrowitz discloses the membrane material may include polymers such as polyurethane (par 0049).
Kantrowitz, however, does not explicitly disclose that the polymeric membrane is integrally textured.  Milder is analogous art with regard to aortic balloon pump construction (col 3, ln 17-35).  Milder discloses it was known in the art to provide a polymeric membrane that includes integral texture which contacts the blood upon insertion in a subject’s aorta (see figure 5A-E; col 6, ln 27-58) as known in the art.  Applied to the invention of Kantrowitz, the features of Milder would provide an integrally textured polymeric membrane as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Milder in the invention of Kantrowitz, since such a modification would provide the predictable results of improved structure that resists the formation of fabric folds during balloon pumping, promoting more efficient function of the pump.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kantrowitz in view of Milder as applied to claim 1 above, and further in view of Hwang et al (US 2016/0235956 A1, hereinafter “Hwang”).
Regarding claims 15-18, Kantrowitz in view of Milder discloses the claimed invention as included in the rejection of claim 1 above, including an integrally textured polymeric membrane as known in the art (see rejection above for citation).  Kantrowitz in view of Milder, however, does not explicitly disclose use of an immune-isolation coating on said integrally textured polymeric membrane (the coating including poly-L-lysine (PLL), polylmethyl coguanidine- cellulose sulphate (PMCG)-CS/PLL-sodium alginate (SA), polyethylenimine, poly(dimethyldiallylammonium chloride), chitosan, polyacrylacid, carboxymethylcellulose, cellulose sulfate, pectin, or combinations thereof), nor said immuno-isolation coating further comprises a compound that reduces the immune cascade (including heparin or factor H).
Hwang is analogous art in regard to coatings for implanted therapeutic devices (par 0004).  Hwang discloses it was known in the art to provide coatings and layers including chitosan (0018, 0035, 0037) and heparin (0037, 0054) for influencing the interactions between an implanted device and the human body (par 0037). Applied to the invention of Kantrowitz in view of Milder, the features of Hwang would provide an immune-isolation coating on said integrally textured polymeric membrane (the coating including poly-L-lysine (PLL), polylmethyl coguanidine- cellulose sulphate (PMCG)-CS/PLL-sodium alginate (SA), polyethylenimine, poly(dimethyldiallylammonium chloride), chitosan, polyacrylacid, carboxymethylcellulose, cellulose sulfate, pectin, or combinations thereof), where said immuno-isolation coating further comprises a compound that reduces the immune cascade (including heparin or factor H) as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Hwang in the invention of Kantrowitz in view of Milder, since such a modification would provide the predictable results of improved biocompatibility while at the same time reducing risk of thrombus formation after implantation, leading to overall improved use and longevity of the implanted device.
           Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Applicant argues that the Milder reference is silent regarding a texture being provided in the polymeric material that forms the balloon of Milder.  The cited figures 5A-E show steps for folding a balloon in a deflated state, but is silent regarding any texture being provided in the material of the balloon.  Applicant argues that the lines shown on the deflated balloon in figures 5A-D are simply excess material as it is draped, wrapped, and folded around the catheter.  Applicant maintains the above remarks with regard to claims 1-12, 14, 19, and 20 as well as 15-18.
Examiner respectfully disagrees.  The instant wording of the claim as amended to include a “chamber formed of an integrally textured polymeric membrane” is broadly recited.  The cited figures 5A-E do show excess material as it is draped, wrapped, and folded around the catheter as characterized by Applicant.  However, the texture shown in the figures is formed by the material of the polymeric membrane/balloon 12.  The claims do not define when the texture is formed, merely that it exists in the structure of the chamber membrane, so figures 5A-E of Milder read on the claimed recitation of the “chamber formed of an integrally textured polymeric membrane”.  As a further example, instant claim 3 recites a pleat formed in the polymeric membrane.  Milder discloses that the balloon is flattened, whereafter segments are folded over the catheter lumen (col 6, 54-53), which requires that the polymeric balloon material is folded.  Since the folds are formed using the polymeric balloon material in Milder, it is unclear how this is different than the folding texture formed in instant claim 4 (and further providing the integral texture as required in claim 1).  Examiner further notes that a “texture” is a broad recitation, as any balloon inherently has a texture whether or not the texture is intentionally formed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799